Case 1:19-cv-21811-RNS Document 11 Entered on FLSD Docket 05/23/2019 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                    Case No. 19-21811-Civ-Scola

  VAN CLEEF & ARPELS, S.A.; VAN CLEEF & ARPELS,
  a division of RICHEMONT NORTH AMERICA, INC.;
  CARTIER INTERNATIONAL AG; and CARTIER,
  a division of RICHEMONT NORTH AMERICA, INC.,

  Plaintiffs,

  v.

  SCOTT KING, INC. dba FLORIDA DIAMOND
  BROKERS and KING JEWELERS,

  Defendant.
  ________________________________________________/

                DEFENDANT SCOTT KING, INC.’S UNOPPOSED MOTION FOR AN
                   EXTENSION OF TIME TO RESPOND TO THE COMPLAINT

           Defendant, Scott King, Inc., (“King”) hereby respectfully moves the Court for the entry
  of an order granting an unopposed extension of time for King to file a response to the Complaint
  [ECF No. 1] served on it on May 10, 2019. The grounds for the motion are as follows:

  1.       On May 6, 2019, the Plaintiffs filed their Complaint, [ECF No. 1] against King, which
  was allegedly served on King, May 10, 2019 as indicated in the Return of Service, [ECF No.
  10.1].

  2.       In accordance with Rule 12(a)(1) of the Federal Rules of Civil Procedure, King’s
  response to the Complaint is due on or before May 31, 2019.

  3.       The Complaint involves claims under various Federal Trademark and Patent statutes and
  laws. With exhibits, the Complaint exceeds one hundred pages in length, and is composed of 118
  numbered paragraphs exclusive of the exhibits, seeking a variety of remedies in connection with
  claims of considerable complexity. Due to the time required for proper analysis of the claims,
  investigation of the facts and law, along with the consideration of the undersigned counsel’s




                                                   1
Case 1:19-cv-21811-RNS Document 11 Entered on FLSD Docket 05/23/2019 Page 2 of 4



  commitments in other matters, King and its counsel require an additional 21 days to adequately
  respond to the Complaint.

  4.       Additionally, based upon the initial communications between counsel for the respective
  sides which first began after the law suit was initiated, the requested enlargement of time will
  foster the Parties to continue their discussions toward a possible voluntary and final disposition
  of these legal proceedings which might otherwise be hindered with the filing of a response in
  haste.

  5.       The requested 21 day extension of time will give the Defendant up to and including June
  21, 2019 to file its response to the Complaint.

  6.       The undersigned has conferred with Plaintiffs’ counsel who indicate no objection to the
  requested 21 day extension of time.

  7.       This extension of time is sought in good faith, and is not for purposes of delay.
           WHEREFORE, Defendant, Scott King, Inc., respectfully requests the entry of an
  unopposed order granting it an extension of time up to and including June 21, 2019 to file its
  response to the Complaint and for such other relief as the Court deems just and proper.

  CERTIFICATE OF CONFERRAL: Pursuant to Local Rule 7.1(a)(3), I hereby certify that, as
  counsel for the movant, I have conferred with all parties or non-parties who may be affected by
  the relief sought in this motion and that counsel for the Plaintiffs do not object to the relief
  sought herein. relief sought herein.
  Dated: May 23, 2019

  Respectfully submitted,
  LAW OFFICES OF DAVID MOGUL
  Attorney for Defendant, Scott King, Inc.
  One Boca Place – 2255 Glades Rd., Suite 324A
  Boca Raton, Florida 33431
  (by appointment only)
  tel.: (561) 706-7467
  fax: (561) 206-0527
  By: /s/ David Mogul, Esq.
       David Mogul, Esq.
       Florida Bar No.: 0360503
       AV rated Attorney
       E-Mail: mogullaw@aol.com


                                                    2
Case 1:19-cv-21811-RNS Document 11 Entered on FLSD Docket 05/23/2019 Page 3 of 4




  CERTIFICATE OF SERVICE
  I HEREBY CERTIFY that a true and correct copy of the foregoing was served by CM/ECF, on,
  May 23, 2019 on all counsel or parties of record on the service list and/or alternative methods of
  service as provided for
  s/ David Mogul, Esq.
  SERVICE LIST
  [Via CM/ECF]
  and via email

  Attorneys for Plaintiffs


  Mark E. Stein, Esq.
  MARK STEIN LAW
  Mark E. Stein
  Florida Bar #818666
  2999 N.E. 191st Street, Suite 330 Aventura, FL. 33180
  Tel: (305) 356-7550 mark@marksteinlaw.com

  John P. Margiotta (pro hac vice forthcoming)
  Emily Weiss (pro hac vice forthcoming)
  FROSS ZELNICK LEHRMAN & ZISSU, P.C. 4 Times Square, 17th Floor
  New York, NY 10036 Tel: (212) 813-5900 jmargiotta@fzlz.com eweiss@fzlz.com




                                                  3
Case 1:19-cv-21811-RNS Document 11 Entered on FLSD Docket 05/23/2019 Page 4 of 4



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                Case No. 19-21811-Civ-Scola

  VAN CLEEF & ARPELS, S.A.; VAN CLEEF & ARPELS,
  a division of RICHEMONT NORTH AMERICA, INC.;
  CARTIER INTERNATIONAL AG; and CARTIER,
  a division of RICHEMONT NORTH AMERICA, INC.,

  Plaintiffs,

  v.

  SCOTT KING, INC. dba FLORIDA DIAMOND
  BROKERS and KING JEWELERS,

  Defendant.
  ________________________________________ ______/


       [Proposed] ORDER GRANTING UNOPPOSED MOTION OF SCOTT KING, INC.
                FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
          THIS CAUSE is before the Court on Defendant, Scott King, Inc.’s Unopposed Motion
  for an Extension of Time to Respond to the Complaint [ECF No. 1]. The Court having reviewed
  the motion and the file, and being fully advised in the premises, it is
         ORDERED AND ADJUDGED that Scott King, Inc.’s Unopposed Motion for an
  Extension of Time to Respond to Complaint be and the same is hereby GRANTED. Defendant,
  Scott King, Inc, shall file its response to the Complaint on or before June 21, 2019.
        DONE AND ORDERED in Chambers at Miami-Dade County, Florida this ____ day of
  May 2019.




                                                   _______________________________
                                                   ROBERT N. SCOLA, JR.
                                                   UNITED STATES DISTRICT JUDGE


  cc: Counsel of record




                                               4
